Case 3:20-cr-00122-BJD-PDB Document 41 Filed 04/15/21 Page 1 of 9 PagelD 78

FILED IN OPEN COURT
JACKSONVILLE, FLORIDA

UNITED STATES DISTRICT COURT ll
MIDDLE DISTRICT OF FLORIDA oe

JACKSONVILLE DIVISION U.S. DISTRICT COURT
UNITED STATES OF AMERICA MIDDLE DISTRICT OF FLORIDA
V. CASE NO. 3:20-cr-122-BJD-PDB

BILLY JOE MINSHALL
NOTICE OF MAXIMUM PENALTIES, ELEMENTS OF OFFENSE,
PERSONALIZATION OF ELEMENTS AND FACTUAL BASIS
The United States of America, by Karin Hoppmann, Acting United States
Attorney for the Middle District of Florida, hereby files this Notice of Maximum
Penalties, Elements of Offense, Personalization of Elements and Factual Basis,

stating as follows:

MAXIMUM PENALTIES

 

The defendant has expressed a desire to enter a plea of guilty to the offenses
charged in Counts One and Two of the Indictment. Count One charges the
defendant with possessing two unregistered destructive devices, in violation of
26 U.S.C. §§ 5861(d) and 5871, and Count Two charges the defendant with
possession of a firearm by an unlawful user of a controlled substance, in violation of
18 U.S.C. § 922(g)(3) and 924(a)(2).

Counts One and Two each carry a maximum term of imprisonment of ten
years, a fine of not more than $250,000, or both imprisonment and a fine, a term of
supervised release of up to three years, and a mandatory special assessment of $100,

said special assessment to be due on the date of sentencing. A violation of the terms
Case 3:20-cr-00122-BJD-PDB Document 41 Filed 04/15/21 Page 2 of 9 PagelD 79

and conditions of supervised release carries a maximum sentence of not more than
two years of imprisonment as well as the possibility of an additional term of
supervised release.

Cumulatively, Counts One and Two carry a carry a maximum term of
imprisonment of twenty years, a fine of not more than $500,000, or both
imprisonment and a fine, a term of supervised release of up to three years, and a
mandatory special assessment of $200, said special assessment to be due on the date
of sentencing. A violation of the terms and conditions of supervised release carries a
maximum sentence of not more than four years of imprisonment as well as the
possibility of an additional term of supervised release.

Additionally, the defendant must forfeit property as outlined in the
indictment.

The violation charged in Count One provides for forfeiture, in pertinent part,
pursuant to 26 U.S.C. § 5872 and 28 U.S.C. § 2461(c), of any firearms involved in
the violation, which, in this instance will require forfeiture of two glass hand grenade
bottles which were disassembled by the Bureau of Alcohol, Tobacco, Firearms &
Explosives, described as follows:

a. A-Team Vodka 50ML glass hand grenade bottle wrapped in green
tape;

b. A-Team Vodka 50ML, glass hand grenade bottle;
c. Bottle cap and fuse; and

d. Bottle cap and fuse.
Case 3:20-cr-00122-BJD-PDB Document 41 Filed 04/15/21 Page 3 of 9 PagelD 80

Additionally, the violation charged in Count Two provides for forfeiture,
pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c) and 28 U.S.C. § 2461(0), of
all firearms and ammunition involved in or used in the violation, specifically, a
Glock GMBH Pistol, Cal. 9, Serial Number BGZS272.

The Bureau of Alcohol, Tobacco, Firearms & Explosives completed an
administrative forfeiture of the following:

Items disassembled from the two glass hand grenade bottles:

a. Explosive powder sample;

b. Explosive powder sample;

c. Fuse sample;

d. Fuse sample;

e. Contents from inside IED glass Vodka container;

f. Contents from inside IED glass Vodka container,
which it alleges are destructive devices; and

g. 15 rounds of assorted ammunition,
which it alleges was in the possession of the defendant, an unlawful user of a
controlled substance. The defendant did not contest the administrative forfeiture of

the assets and expressly waives any right he may have to challenge such forfeiture.
Case 3:20-cr-00122-BJD-PDB Document 41 Filed 04/15/21 Page 4 of 9 PagelD 81

ESSENTIAL ELEMENTS

The essential elements of a violation of 26 U.S.C. §§ 5861(d) and 5871,

possession of an unregistered destructive device, are as follows:

First:

Second:

The defendant possessed a destructive device, constituting
a firearm as defined in 26 U.S.C. § 5845(a) and (f);

The destructive device was not registered to the defendant
in the National Firearms Registration and Transfer
Record; and

The defendant knew of the specific characteristics or
features of the destructive device that made it subject to
registration under the National Firearms Registration and
Transfer Record.

The essential elements of a violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2),

possession of a firearm by an unlawful user of a controlled substance, are as follows:

First:

Second:

Third:

As to Count One:

The defendant knowingly possessed a firearm in or
affecting interstate or foreign commerce,

At the time the defendant possessed a firearm, the
defendant was an unlawful user of a controlled substance
as defined in 21 U.S.C. § 802, and

At the time the defendant possessed the firearm, he knew
he was an unlawful user of a controlled substance.

PERSONALIZATION OF ELEMENTS

I. On August 11, 2020, in Hamilton County, within the Middle District of
Florida, did you possess two destructive devices made from vodka bottles containing

explosive material from a firework mortar, shrapnel, and a fuse, constituting firearms
as defined in 26 U.S.C. § 5845(a) and (f)?

2. Were the destructive devices registered to you in the National Firearms
Registration and Transfer Record?
Case 3:20-cr-00122-BJD-PDB Document 41 Filed 04/15/21 Page 5 of 9 PagelD 82

3 Did you know of the specific characteristics and features of the
destructive devices, which made them subject to registration in the National
Firearms Registration and Transfer Record, specifically, did you know that they
were glass bottles containing explosive material, shrapnel, and a fuse?

As to Count Two:

lL, On August 11, 2020, in Hamilton County, within the Middle District of
Florida, did you possess a firearm, that is, a Glock 9mm pistol manufactured in
Austria or Georgia?

De At the time you possessed the Glock 9mm pistol, were you a regular
and ongoing user of a controlled substance as defined in 21 U.S.C. § 802,
specifically, marijuana, which is a Schedule I controlled substance?

De At the time you possessed the Glock 9mm pistol, did you know that
you were a regular and ongoing user of marijuana?

FACTUAL BASIS

1. Purpose

The following facts are set forth to aid the Court in making an inquiry
to satisfy it that there is a factual basis for the plea of guilty in accordance with Rule
11(f), Fed. R. Crim. P. The government reserves its right to provide all relevant
information concerning the defendant and the offense committed to the Probation
Office and the Court for sentencing purposes.

2. Facts

On August 11, 2020, a Florida Highway Patrol (“FHP”) Sergeant observed a

two-axle straight truck pulling a generator traveling southbound on Interstate 75 in
Hamilton County, within the Middle District of Florida. The FHP Sergeant
observed that the truck, which was being driven by Billy Joe MINSHALL, did not

stop, as required by Florida law, at a weigh station. The FHP Sergeant conducted a
Case 3:20-cr-00122-BJD-PDB Document 41 Filed 04/15/21 Page 6 of 9 PagelD 83

traffic stop of the truck and made contact with MINSHALL. A second individual,
S.J.M., was in the passenger compartment of the truck. The FHP Sergeant smelled
an odor of marijuana emanating from the vehicle. MINSHALL informed the FHP
Sergeant that the truck he was driving was not properly registered. The FHP
Sergeant directed MINSHALL to relocate the truck to a location in Suwannee
County, within the Middle District of Florida, where the truck could be weighed.

When MINSHALL arrived in his truck at the location in Suwannee County,
the FHP Sergeant asked him if he had hemp in the vehicle. MINSHALL claimed to
have a Michigan medical marijuana license. MINSHALL retrieved a black plastic
baggie labeled as containing 3.5 grams of marijuana from the truck. MINSHALL
stated he did not have his medical marijuana license with him.

MINSHALL was ordered to exit his truck so that FHP could conduct a
probable cause search of the vehicle. Inside of the truck was a black backpack
belonging to MINSHALL. The black backpack contained a Glock 9mm pistol,
which was loaded with fourteen rounds of ammunition, 52.6 grams of hash oil, and
another bag of marijuana. While MINSHALL was in possession of the Glock 9mm
pistol, he was a regular and ongoing user of marijuana, a Schedule I controlled
substance. Also inside of MINSHALL’s backpack were three glass bottles shaped
like grenades. Two of the glass bottles had been filled with explosive material and
shrapnel and contained a fuse. The third bottle contained explosive material and

shrapnel but did not have a fuse.
Case 3:20-cr-00122-BJD-PDB Document 41 Filed 04/15/21 Page 7 of 9 PagelD 84

Two Special Agents from the Bureau of Alcohol, Tobacco, Firearms, and
Explosives arrived on the scene. MINSHALL made spontaneous statements to the
agents that the Glock 9mm pistol belonged to him. MINSHALL also stated that he
was in possession of “fireworks” containing material from a fireworks mortar shell.
MINSHALL denied that the devices contained shrapnel. MINSHALL stated that
he had helped make the devices, which were made using a glass vodka bottle
wrapped in floral tape.

MINSHALL/’s girlfriend, J.T., also arrived on the scene in a separate truck.
J.T. stated to the Special Agents that MINSHALL had been carrying the Glock 9mm
pistol for protection and that MINSHALL might have marijuana in his vehicle. J.T.
stated that the devices MINSHALL possessed were “fireworks” that MINSHALL
had made by putting material into glass vodka bottles. J.T. stated that MINSHALL
had detonated one of the vodka bottle devices in a flower pot in Indiana.

MINSHALL’s passenger, S.J.M., stated to the Special Agents that he
understood that MINSHALL had made the vodka bottle devices, and that S.J.M.
had told MINSHALL not to mess with the devices. S.J.M. stated that the Glock
9mm pistol belonged to MINSHALL, and that S.J.M. was a convicted felon and
therefore could not possess firearms.

An ATF interstate nexus expert examined the Glock 9mm pistol and
determined that it had been manufactured in Austria or Georgia. An ATF Senior
Explosives Enforcement Officer examined the vodka bottle devices and determined

that the two containing fuses constituted destructive devices as defined under federal

7
Case 3:20-cr-00122-BJD-PDB Document 41 Filed 04/15/21 Page 8 of 9 PagelD 85

law at 26 U.S.C. § 5845(a) and (f). A check of the National Firearms Registration

and Transfer Record revealed that MINSHALL had no firearms registered to him.

Respectfully submitted,

KARIN HOPPMANN
Acting United States Attorney

 

LAURA COFER TAYLOR ~
Assistant United States Attorney
USA No. 170

300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202

Telephone: (904) 301-6300

Facsimile: (904) 301-6310

E-mail: Laura.C.Taylor@usdoj.gov
Case 3:20-cr-00122-BJD-PDB Document 41 Filed 04/15/21 Page 9 of 9 PagelD 86

CERTIFICATE OF SERVICE

 

I hereby certify that on April 1%, 2021, the foregoing was filed in open court

and a copy was hand-delivered to the following:

Jeremy Lasnetski, Esq.

LAURA COFER TAYLOR %
Assistant United States Attorney
